Citation Nr: 0909133	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a 
respiratory/pulmonary disorder, claimed as due to radiation 
exposure and asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

Service connection for sarcoidosis and obstructive lung 
disease, claimed as secondary to radiation exposure and 
asbestos exposure, was initially denied in an August 1994 VA 
rating decision.  The Veteran did not file a timely appeal of 
that decision.

The Veteran filed to reopen his claim for entitlement to 
service connection for a respiratory/pulmonary condition in 
March 2005.  At that time, the Veteran also filed initial 
claims of entitlement to service connection for diabetes 
mellitus and unspecified "residuals of radiation exposure".  
These claims were denied in the above-referenced September 
2005 rating decision, which the Veteran appealed.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

In June 2007, the Board reopened the respiratory/pulmonary 
disorder claim based on a change in the law as to how claims 
involving allegations of asbestos exposure are handled.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) 
[when there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, a claim 
under the liberalizing regulation is a claim separate and 
distinct from the claim previously and finally denied and may 
be reviewed on a de novo basis].  Both claims were remanded 
for additional evidentiary and procedural development.  The 
requested development was accomplished as requested for both 
issues on appeal, and in December 2008 the Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny both claims.  The case was 
subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (8).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

The evidence of record contains diagnoses of sarcoidosis, 
chronic obstructive pulmonary disease (COPD) and diabetes 
mellitus.  

During his hearing, the Veteran testified that while aboard 
the USS Compton "repair personnel were taking off asbestos 
packing from pipes directly over my rack.  I was exposed to 
asbestos which was in my bunk and pillow as well as the 
contained air in my bunk space."  He also asserts that while 
aboard the USS Holland he "was assigned to the after mess 
deck where I was exposed to asbestos on a daily basis."  See 
the Veteran's August 10, 2007 Statement in Support of Claim; 
see also the October 2006 hearing transcript, page 17.  Thus, 
Hickson elements (1) and (2) (in-service asbestosis exposure) 
have arguably been met for the claims.  

The Board observes the Veteran also has a history of smoking.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether there is objective medical 
evidence of any residuals the claimed in-service asbestos 
exposure; the relationship, if any, between sarcoidosis and 
COPD and the Veteran's service; and the relationship, if any, 
between diabetes mellitus and the Veteran's in-service 
exposure to asbestos.  These questions must be addressed by 
an appropriately qualified medical professional.  

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA should arrange for an 
examination of the Veteran.  The 
examiner should conduct any diagnostic 
studies which would confirm, or rule 
out, residuals of asbestos exposure.  
The examiner should review the Veteran's 
VA claims folder and provide an opinion, 
with supporting rationale, as to (1) 
whether there is any objective medical 
evidence of residuals of asbestos 
exposure, and if so such should be 
specified; (2) whether sarcoidosis and 
COPD are related to any incident of the 
Veteran's military service, to include 
alleged asbestos exposure; and (3) 
whether diabetes mellitus is related to 
any incident of the Veteran's military 
service, to include alleged asbestos 
exposure.  If there are other, more 
likely causes of the claimed 
disabilities, those should be noted.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claims of entitlement to 
service connection for a 
respiratory/pulmonary disorder and 
diabetes mellitus.  If the benefits 
sought on appeal remain denied, VBA 
should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  Please note, this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling is requested.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

